MEMORANDUM **
Assuming that Crews’s petition is timely under AEDPA, we conclude that the search was constitutional because “a reasonably prudent man in the [surrounding] circumstances would be warranted in the belief that his safety or that of others was in danger.” United States v. $109,179 in United States Currency, 228 F.3d 1080, 1086 (9th Cir.2000) (quoting Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)). Therefore, the California Su*843preme Court’s denial of habeas relief was not “contrary to ... clearly established Federal law, as determined by the Supreme Court.” 28 U.S.C. § 2254(d). Nor was it “based on an unreasonable determination of the facts in light of the evidence presented at the State court proceeding.” Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.